DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 12/6/22.  In particular, claim 13 has been amended to further limit the rubber and solvent.  

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the Markush group in claim 17 for the solvents is identical to the Markush group in parent claim 13, thus claim 17 does not further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claim(s) 13-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0119964 (Bulluck) as evidenced by US 3,965,021 (herein Clemens).
As to claims 13-14 and 17-18, Bulluck discloses a rubber cement (abstract) comprising a rubber elastomer (such as styrene butadiene copolymer rubber, see paragraph 6 and 16), organic solvent (heptane, which is a C7 alkane, see paragraph 19 and 27) and tackifier (rosin resin, see paragraph 17).  The presence of the heptane with the rosin resins reads on the claimed “resin-extended” and “extended with a second non-polar solvent” by the fact that it is in the presence of the solvent.   The rubber (elastomer) is generally taught to be present in 5 to 30 weight% (paragraph 16) and the tackifier/resin is taught to be present in 5-30 wt%, which substantially overlaps the claimed range.  
Specifically see example 19 in paragraph 43 and table therein which comprises Kraton D 1101 (SBR, styrene butadiene rubber), heptane (non-polar solvent) and Pentalyn H (rosin resin, see col. 11, lines 54-55 of Clemens for evidence).  The rubber is present in 20 weight% (100 parts normalized) and the rosin resin is present in 5 weight% (25 parts normalized).
Note that claim 14 specifically states that the second solvent is the same as the non-polar solvent (both heptane).  
As to claim 16, no coagulation is discussed, therefore it is reasonable to take the position that the solvent does not cause coagulation. 
All limitations are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0119964 (Bulluck) as evidenced by US 3,965,021 (herein Clemens).
The discussion with respect to Bulluck set-forth above is incorporated herein by reference.
As to claim 15, heptane is the only non-polar solvent taught in the examples.  However, paragraph 19 states that the solvent can be heptane and/or octane (C8 alkane).   Claim 5 of Bulluck specifically states that the solvent can be a mixture of solvents.  
Therefore, it would have been obvious to utilize both heptane and octane (different solvents) in the composition of Bulluck because Bulluck teaches that mixtures thereof are suitable. 
Moreover, case law has established that it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (A).  Again, both heptane and octane are taught as suitable.   In light of this discussion, it is apparent that the presently claimed invention is arrived at by combining prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have utilized both heptane and octane, thereby arriving at the presently claimed invention.


Allowable Subject Matter
Claims 1-5, 7-10, 12 and 21-23 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764